UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 4, 2011 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) United States 0-51093 22-3803741 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 244-4500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). KEARNY FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02Results of Operation and Financial Condition On November 4, 2011, the Registrant issued a press release to report its results of operations for the quarter ended September 30, 2011.A copy of the press release is furnished with this Form 8-K as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following exhibits are furnished with this report. Exhibit 99.1 Press Release dated November 4, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. KEARNY FINANCIAL CORP. Date:November 4, 2011 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer 3
